 1                                             THE HONORABLE THOMAS S. ZILLY
 2

 3

 4

 5

 6
                            UNITED STATES DISTRICT COURT
 7                         WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
 8

 9   LVB-OGDEN MARKETING,                    No. 2:17-CV-00528-TSZ
     CORPORATION,
10                                           NOTICE OF DISMISSAL AND ORDER
                              Petitioner,
11
           v.
12
     HENRY DEAN, as trustee of the SHARON
13   GRAHAM BINGHAM 2007 TRUST, and
     PARK PLACE MOTORS, LTD.,
14
                              Respondents.
15

16   LVB-OGDEN MARKETING, CORPORATION,       No. 09-CV-4518 (N.D. Ill.)
17                            Plaintiff,
                                             Judge Harry D. Leinenweber
18         v.
19   PATRICK L. MCCOURT, STEPHANIE J.
     MCCOURT, DAVID S. BINGHAM,
20   SHARON BINGHAM, FRANCES P.
     GRAHAM, CHRISTOPHER G. BINGHAM,
21   CHERISH BINGHAM a/k/a CHERISH
     BURGESS, SCOTT F. BINGHAM, KELLY
22   BINGHAM, and BINGO INVESTMENTS,
     LLC,
23
                              Defendants.
24

25

26


     NOTICE OF DISMISSAL AND ORDER                                 CORR CRONIN LLP
                                                              1001 Fourth Avenue, Suite 3900
     No. 2:17-CV-00528-TSZ
                                                              Seattle, Washington 98154-1051
                                                                     Tel (206) 625-8600
 1           Plaintiff-Petitioner LVB-Ogden Marketing LLC (“LVB”), by and through its undersigned

 2   counsel, hereby submits this notice of dismissal without prejudice of the above-captioned

 3   miscellaneous proceeding. A proposed order is being filed herewith.

 4

 5   DATED: June 11, 2019
                                                   s/ William R. Squires III
 6                                                 William R. Squires III, WSBA No. 4976
                                                   CORR CRONIN LLP
 7                                                 1001 Fourth Avenue, Suite 3900
                                                   Seattle, Washington 98154-1051
 8                                                 Telephone: (206) 625-8600 Fax: (206) 625-0900
                                                   E-mail: rsquires@corrcronin.com
 9
                                                   Jeffrey L. Willian (admitted pro hac vice)
10                                                 KIRKLAND & ELLIS LLP
                                                   300 North LaSalle
11                                                 Chicago, IL 60654
                                                   Telephone: (312) 862-2257
12                                                 Email: jwillian@kirkland.com
13                                                 Tammy A. Tsoumas (admitted pro hac vice)
                                                   Jonathan J. Faria (admitted pro hac vice)
14                                                 KIRKLAND & ELLIS LLP
                                                   333 S. Hope Street
15                                                 Los Angeles, CA 90071
                                                   Telephone: (213) 680-8151
16                                                 Email: tammy.tsoumas@kirkland.com
                                                            jonathan.faria@kirkland.com
17
                                                   Attorneys for Plaintiff-Petitioner
18

19

20

21

22

23

24

25

26


      NOTICE OF DISMISSAL AND ORDER – 1                                         CORR CRONIN LLP
                                                                           1001 Fourth Avenue, Suite 3900
      No. 2:17-CV-00528-TSZ
                                                                           Seattle, Washington 98154-1051
                                                                                  Tel (206) 625-8600
 1                                              ORDER
 2         Pursuant to the Notice of Dismissal filed by Plaintiff-Petitioner LVB-Ogden Marketing

 3   Corporation (“LVB”), the above-captioned miscellaneous proceeding is hereby DISMISSED

 4   WITHOUT PREJUDICE. All parties shall bear their own costs and attorneys’ fees.

 5         IT IS SO ORDERED.

 6         Dated this 12th day of June, 2019.

 7

 8
                                                         A
                                                         Thomas S. Zilly
 9                                                       United States District Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


      NOTICE OF DISMISSAL AND ORDER – 2                                       CORR CRONIN LLP
                                                                         1001 Fourth Avenue, Suite 3900
      No. 2:17-CV-00528-TSZ
                                                                         Seattle, Washington 98154-1051
                                                                                Tel (206) 625-8600
